DETAILED ACTION

1.  Applicant’s response filed 6/13/22 is acknowledged and has been entered.

The Declaration of Inventor Shin-ichiro Fujii under 37 C.R.R. 1.132 filed 6/13/22 is acknowledged and has been entered.

2.  Applicant is reminded of Applicant's election with traverse of Group II and species of a cell comprising a tumor antigen that expressed CD1d in Applicant’s response filed 9/23/11.  

Claims 30, 49 and 54-71 are pending and are presently being examined.

3.  Applicant is reminded that Applicant’s terminal disclaimer filed 10/12/21 was sufficient to overcome the prior rejection of record of claims 30, 49 and 54-71 as provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22 and 23 of copending Application No. 13/834,096 (now US 8,692,445).  

4.  Applicant is reminded that Applicant’s terminal disclaimer filed 10/12/21 was sufficient to overcome the prior rejection of record of claims 30, 49, 54, 57, 59, 60-64 and 67-70 on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 7 of U.S. Patent No. 9,783,821 (IDS reference) in view of Chen et al (PNAS, 1991, 88: 110-114, IDS reference) and Brossay et al (J. Exp. Med. 1998, 188(8): 1521-1528, IDS reference), Gao et al (Blood 95: 2196-2203, 2003, IDS reference), Hatta et al (J. Exp. Clin. Canc. Res. 2005, 24(4): 595-599, abstract, of record), and Drakos et al (Appl. Immunohistochem. Mol. Morphol. 2005 13(2): 132-137, abstract, of record).  

5.  The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.  Claims 30, 49, 54-59, 62-68 and 71 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al (PNAS, 1991, 88: 110-114, of record) in view of Gao et al (Blood, 2000, 95: 2198-2203, of record), Gonzalez-Aseguinolaza et al (JEM, 2002, 195: 617-624, of record), Fujii et al (Nature Immunol. 2002, 3(9): 867-875, of record), Brossay et al (J. Exp. Med. 1998, 188(8): 1521-1528, of record), and Wagner et al (Gene 2003, 305: 217-223, of record). 

Chen et al teach that immunological mechanisms play an important role in the control of carcinomas associated with human papillomavirus (HPV), such as cervical cancers. Chen et al teach transfecting (via use of a vector) HPV oncoprotein E7 into a mouse fibroblast cell line that expresses MHC class I. Chen et al teach that when pre-injected, this E7-transfected cell line could induce CD8+, HPV-E7-specific T cell-mediated immunity to subsequent challenge by HPV-E7-transfectant tumor cells, i.e., the cell has an ability to induce T cell immune response to the target antigen as is recited in instant base claims 30 and 62. Chen et al teach that this non-tumorigenic transfected fibroblast cell line provides a composition to be used in an animal model to further study immune responses to HPV-associated malignancies and to test the efficacy of anti-HPV vaccines toward the therapy and prevention of such tumors. Chen et al teach that adjuvants can be comprised in vaccines (see entire reference).
Chen et al do not teach wherein the transfected fibroblast cell line is also co-transfected with CD1d and pulsed with the CD1d ligand a-GalCer (i.e., alpha-GalCer or -GalCer), nor do they teach such a co-transfected cell line based on a fibroblast cell line or other suitable cell line (including a human cell line) wherein the tumor antigen is another relevant tumor antigen such as WT1.  
Gao et al teach a different tumor antigen, WT1, a tumor antigen target on leukemic progenitor cells for cytotoxic T lymphocytes (CTLs), and as such, it is an ideal target for antigen-specific therapy of leukemia (CML or AML) and other WT1-expressing malignancies such as renal carcinoma, ovarian cancer, advanced breast cancer (a solid tumor), and melanoma in vivo.  Gao et al teach designing WT1 vaccine preparations aimed at stimulating CTL responses against malignances with elevated WT1 expression (see entire reference, especially abstract and last full paragraph at column 1 on page 2202).

Gonzalez-Aseguinolaza et al teach that CD8+ T cells play an important role in the control of tumors, and also in control of parasitic and viral infections. Gonzalez-Aseguinolaza et al further teach that activation of invariant NKT cells by a-GalCer that binds to CD1d causes bystander activation of NK, B, CD4+ and CD8+ T cells and greatly enhances in particular the level of CD8+ T cell antigen-specific immunity when administered with antigen.  Gonzalez-Aseguinolaza et al teach that this response is independent of the antigen delivery system and the particular epitope of the antigen. Gonzalez-Aseguinolaza et al teach that administration of a-GalCer to mice immunized with a T cell lymphoma enhances the generation of tumor-specific cytototoxic T cells, and that a-GalCer can be used in the design of novel and more effective vaccines (see entire reference, especially abstract).

Like Gonzalez-Aseguinolaza et al, Fujii et al also teach that a-GalCer is presented on CD1d to NKT cells. Fujii et al additionally teach that repeated administration of soluble a-GalCer by itself causes anergy of NKT cells due to the fact that other cells besides antigen presenting cells express CD1d in vivo (non-specific targeting).  Fujii et al teach pulsing of antigen-presenting cells in vitro and administration of the pulsed cells in vivo followed by an anti-tumor response (see entire reference).    
Brossay et al teach that invariant NKT cells (iNKT cells) are important in the response to tumors and a-GalCer is a useful agent for modulating activation of the iNKT cell subset. Brossay et al teach that a-GalCer induces a dramatic CD1d dependent expansion of NKT cells as well as a strong release of cytokines from the NKT cells. Brossay et al teach CD1d-transfected human cell lines Hmy-C1R (a human B cell lymphoid line) and HeLa (a human ovarian cancer cell line) that were pulsed with a-GalCer in culture medium, wherein said cells were able to activate NKT cells in vitro. Brossay et al teach that NKT cells are distinguished by their ability to produce large amounts of cytokines characteristic of T memory cells within a few hours of stimulation, secreting large amounts of IFN- (see entire reference, especially materials and methods section).
Wagner et al teach a human embryonic kidney cell line HEK293 that is stably transfected with nucleic acid encoding the WT-1 protein (see entire reference). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have transfected a human cell line with a nucleic acid sequence encoding CD1d, a nucleic acid sequence encoding the WT-1 tumor antigen or the HPV E6 and/or E7 tumor antigen (if the tumor antigen is not already expressed), and a MHC class I molecule of interest (the latter if the cell line does not express it) and to have pulsed the human cell line with a-GalCer and to have administered it to a subject having a WT-1 expressing tumor, particularly in light of:  
    	the teaching of Gao et al that WT-1 is a relevant tumor antigen target for therapy of WT1-expressing tumors or the teaching of Chen et al that HPV E6 and E7 are relevant tumor antigen targets for therapy of HPV expressing tumors;
 	the teaching of Gonzalez-Aseguinolaza et al that CD8+ T cells play an important role in the control of tumors and that a-GalCer can be used in the design of novel and more effective vaccines as activation of invariant NKT cells by a-GalCer that binds to CD1d causes bystander activation of NK, B, CD4+ and CD8+ T cells and greatly enhances in particular the level of CD8+ T cell antigen-specific immunity when administered with antigen; 
   	 the teaching of Fujii et al to pulse CD1d-expressing antigen-presenting cells with a-GalCer in vitro and administration in vivo followed by an anti-tumor response in order to avoid anergy by repeated administration of free a-GalCer by pulsing the antigen presenting cells; and 
    	the teaching of Brossay et al that invariant NKT cells (iNKT cells) are important in the response to tumors and that a-GalCer is a useful agent for modulating activation of the iNKT cell subset; and
the teaching of cell lines that are available for transfection of tumor or other antigenic protein-encoding sequences and/or those encoding CD1d (e.g., Chen et al, Wagner et al, Brossay et al).  

It would have also been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have placed the cell in a composition comprising a pharmaceutically acceptable carrier and adjuvant prior to administering it, particularly since Chen et al teach that an adjuvant may be comprised in a vaccine composition for treating tumors.  

One of ordinary skill in the art at the time the invention was made would have been motivated to make and administer a composition that could be used to activate and enhance both arms of immunity, CD8+ T cell adaptive immunity and innate iNKT cell immunity and also enhancing B cell, NK cell, and CD4+ cell immunity. 
One of ordinary skill in the art would have been motivated to do this and with a reasonable expectation of success in order to make a composition and administering it for study of therapy for WT-1 expressing tumors or HPV-expressing tumors (in the latter instance, wherein the HPV-expressing cells are transfected with CD1d encoding sequence and pulsed with a-GalCer).
One of ordinary skill in the art would have had a reasonable expectation of success because the references teach that human cells can be transfected with CD1d or tumor antigen such as WT-1 or E7 that is a target antigen for vaccine therapies, that innate immunity can be induced by in vivo administration of CD1d-expressing cells pulsed with a-GalCer, that adaptive CD8+ immunity can be induced by in vivo administration of fibroblast cells transfected to express a tumor antigen of interest, that a-GalCer can boost NK, B, CD4+ and CD8+ T cell responses, that a-GalCer should be administered bound to CD1d on cells in order to avoid off target binding and anergy, and that a-GalCer and tumor antigen should be coordinately administered at the same time.

Instant claims 55, 58, 65 and 71 are included in this rejection because wherein the target antigen is HPV E6  and/or E7, these proteins are from the pathogenic agent human papilloma virus (HPV), and the patient has an infection.  Alternatively, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to make and administer a transformant cell having CD1d and a relevant pathogenic antigen for stimulating CD8+ T cells. One of ordinary skill in the art would have been motivated to do this and with a reasonable expectation of success to treat an infection, particularly since Gonzalez-Aseguinolaza et al teach that CD8+ T cells play an important role in the control of tumors, and also in control of parasitic and viral infections.

Applicant’s arguments have been fully considered but are not persuasive.

Applicant’s said arguments are of record in the response filed 6/13/22 on pages 3-7 and references the Declaration of Inventor Shin-ichiro Fujii under 37 C.R.R. 1.132 filed 6/13/22.

Applicant argues that a skilled person would not have had motivation to combine the teachings of the references to make an immunomodulator which can activate both innate and adaptive immunity with one composition (para 11 of the Declaration). 
However, in arguing at para 12 of the Declaration that Chen et al do not teach a transfected fibroblast cell line co-transfected with CD1d and pulsed with a-GalCer or another such co-transfected cell line based upon a fibroblast or other suitable cell line transfected with the WT-1 tumor antigen, Applicant is arguing the references separately. In additionally arguing that based on the combination of the disclosures of Chen et al and Gao et al, a skilled person would have only conceived that cells expressing tumor antigen such as WT-1 or E7 protein would activate CD8+ T cells and enhance adaptive immunity to kill cancer cells, Applicant is arguing the references separately.  

In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues at para 14 of the Declaration that Gonzalez-Asequinolza et al teach that activation of iNKT cells by a-GalCer that binds to CD1d causes bystander activation of NK, B and CD4+ and CD8+ T cells and greatly enhances the level of CD8+ T cell antigen-specific immunity when administered with malaria antigen and the response is independent of the antigen delivery system and particular epitope of the antigen.  Applicant argues that CD8+ T cell activation caused the activation of invariant NKT cells mediated in particular by IFN-gamma in a bystander effect, the bystander effect being different from target antigen specific immunity required by the pending claims.  Applicant argues that the said reference neither teaches nor suggests that the in vivo anti-tumor effect can be achieved with T cells activated by the bystander effect.  

However, Gonzalez-Asequinolza et al teach that a-GalCer can be used as an adjuvant in vivo to modulate and augment protective immune responses elicited by vaccines, and exemplified administration in vivo of malaria, or of a malaria antigen or malaria epitope encoded by recombinant adenovirus, with the result that a-GalCer significantly enhanced the protective immune response induced by a suboptimal dose of the two recombinant viruses encoding the antigen or epitope, and enhanced and prolonged the level of malaria-specific CD8+ T cell response in the case of malaria.  Thus, this said reference teaches that a-GalCer that binds to CD1d and activates iNKT cells significantly enhances the response to suboptimal doses of CD8+ T cell eliciting vaccines.  The HPV-E7-transfectant tumor cells taught by Chen et al have the ability to induce T cell immune response to a target antigen as is recited in instant base claim 30 and constitute a CD8+ T cell eliciting vaccine that could be enhanced by a-GalCer.

Applicant also alleges at para 15-17 that based on the knowledge of a skilled person at the relevant time, the skilled person would understand that Gonzalez-Asequinolaza et al, Fujii et al and Broassay et al teach that the administration of a-GalCer activated innate immunity via a NKT cell activation, and Gonzalez-Asequinolaza et al teaches that the administration of a-GalCer also activated adaptive immunity (CD4+ and CD8+ T cells) via a bystander effect.   Applicant argues that a skilled person could then possibly conceive co-administration of target antigen and a-GalCer at the same time, but would not obtain sufficient target specific anti-tumor effect in an in vivo model as described in para 7-9 of the Declaration, and would not have conceived or achieved the one component substance of the present invention to induce innate and adaptive immunity at the same time.  

However, Gonzalez-Asequinolaza et al do teach that the adjuvant effect requires administration at the same time of a-GalCer and of antigen for the highest level of protective immunity (e.g., page 619 at the para spanning pages 619-620).    


At para 7 of the Declaration, Applicant argues that they administered a-GalCer, only target antigens, or a combination of a-GalCer and target antigens, with the latter administration achieving antigen specific T cell activation and anti-tumor response on OVA-expressing tumor cells, but that the amount of OVA antigen was too large to be used for treating cancer. Applicant further argues that they administered tumor cells and a-GalCer at the same time, but could not obtain an T cell activation nor an antitumor effect in a lung metastasis model.

However, these said studies that administer a target antigen and a-GalCer or one or the other alone are not a comparison relevant to the instant rejection as the instant rejection combines references to produce a cell that is transfected to express CD1d and target antigen and pulsed with a CD1d ligand such as a-GalCer and to administer it to a subject having a target-antigen-expressing tumor.  Chen et al teach that when pre-injected, their E7-transfected fibroblast cell line could induce CD8+, HPV-E7-specific T cell-mediated immunity to subsequent challenge by HPV-E7-transfectant tumor.   

Applicant argues at para 9 of the Declaration that neither B16 melanoma cells, a-GalCer loaded DCs, nor a-GalCer-loaded B16 cells showed an anti-tumor effect via a subcutaneous route, but IV administration of B16 expressing high levels of CD1d and loaded with a-GalCer showed the antitumor effect induced by CD8+ T cells, indicating that a one component substance is necessary to induce tumor cell killing.

However, this comparison is also not relevant to the instant rejection wherein the one component cell, a transfectant made to express CD1d and target antigen and pulsed with CD1d are administered to a subject having a target-antigen-expressing tumor.  Also one of ordinary skill in the art was aware that one could boost the expression of a transfected protein of interest such as CD1d and/or tumor antigen.  In addition, Applicant is arguing features that are not claimed (i.e., route of administration). 

Applicant further argues mechanism by which a cell of the invention works when administered [intravenously] in vivo at para 6, i.e., the CD1d/a-GalCer on the cell stimulates NKT cells which leads to activation of innate immunity, the NKT cells immediately kill the cell, whereby the debris from the cell comprising the target antigen are taken into adjacent DCs (dendritic cells) which present parts of the target antigen on MHC to activate T cell adaptive immunity.  This argument appears to be based upon an in vitro example in which forcibly expressed CD1d-tumor cells pulsed with a-GalCer and labeled with 51Cr for 48 hours and then co-cultured with liver-derived mononuclear cells were observed for release of 51Cr as a proxy for cytotoxic activity of NKT cells in the mononuclear cells (example 6), and subsequent example 7 in which forcibly expressed CD1d-tumor cells pulsed with a-GalCer and labeled with CFSE were injected into a mouse, whereby uptake of the label by splenic dendritic cells was measured.

However, the mechanism by which the administered cell presumably works does not obviate the motivation to combine the references as in the instant rejection in order to elicit both arms (adaptive and innate) of immunity.

In further response to Applicant’s argument that there is no motivation to combine the references, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  

In this case the motivation to combine the references derives from the teachings of the art references:
Chen et al teach that an E7-transfected cell line vaccine could induce CD8+, (tumor-associated) HPV-E7-specific T cell-mediated (adaptive) immunity to subsequent challenge by HPV-E7-transfectant tumor cells, i.e., the cell has an ability to induce target antigen-specific immunity as is recited in instant base claim 10, and that vaccines can be comprised with adjuvants;
Gao et al teach that WT-1 (WT1) is a tumor antigen target on leukemic progenitor cells for cytotoxic T lymphocytes (CTLs, CD8+ T cells, adaptive immunity), and as such, it is an ideal target for antigen-specific therapy;
Wagner et al teach a human embryonic kidney cell line HEK293 that is stably transfected with nucleic acid encoding the WT-1 protein;
Gonzalez-Asequinolza et al teach that a-GalCer that binds to CD1d and activates iNKT cells (innate immunity) can be used as an adjuvant in vivo to modulate and augment protective CD8+ T cell (adaptive) immune responses elicited by vaccines, with a-GalCer significantly enhancing and prolonging the CD8+ T cell protective immune response induced by a suboptimal dose of vaccine, and causing bystander activation of NK, B, CD4+ and CD8+ T cells; Gonzalez-Asequinolza et al teach that the adjuvant effect provided by a-GalCer requires administration at the same time both a-GalCer and of antigen for the highest level of protective immunity, and that a-GalCer can be used in the design of novel and more effective vaccines;
Fujii et al teach pulsing the antigen presenting cells with a-GalCer in vitro and subsequent administration in vivo, with resulting reduction in tumor volume, and that loading onto CD1d expressing cells is more efficient than direct administration of a-GalCer, and with the additional teaching that direct administration of a-GalCer causes anergy of iNKT cells due to the fact that other cells besides antigen presenting cells express CD1d in vivo;
Brossay et al recognize that invariant NKT cells (iNKT cells) are important in the response to tumors and a-GalCer is a useful agent for modulating activation of the iNKT cell subset through recognition of aGalCer/CD1d, and teach transfection of several human cell lines with CD1d and pulsed with a-GalCer;

Therefore one of ordinary skill in the art at the time the invention was made would have been motivated to make a CD1d and WT-1 tumor antigen transfected human fibroblast or other suitable human cell and pulse it with a-GalCer in order to make a composition that could be used to activate and enhance both arms of immunity, CD8+ T cell adaptive immunity and innate iNKT cell immunity and also enhancing B cell, NK cell, and CD4+ cell immunity. 

In response to Applicant’s further argument that a person of ordinary skill in the art would not have had a reasonable expectation of success for such a cell to induce activation of NKT cells and T cell immune response to a target antigen, one of ordinary skill in the art would have had a reasonable expectation of success because the references teach that human cells can be transfected with CD1d or tumor antigen such as WT-1 that is a target antigen for vaccine therapies and administered in vivo, that innate immunity can be induced by in vivo administration of CD1d-expressing cells pulsed with a-GalCer, that adaptive CD8+ immunity can be induced by in vivo administration of fibroblast cells transfected to express a tumor antigen of interest, that a-GalCer can boost NK, B, CD4+ and CD8+ T cell responses, that a-GalCer should be administered bound to CD1d on cells in order to avoid off target binding and anergy, and that a-GalCer and tumor antigen should be coordinately administered at the same time.

7.  Claims 60, 61, 69 and 70 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al (PNAS, 1991, 88: 110-114, of record) in view of Gao et al (Blood, 2000, 95: 2198-2203, of record), Gonzalez-Aseguinolaza et al (JEM, 2002, 195: 617-624, of record), Fujii et al (Nature Immunol. 2002, 3(9): 867-875, of record), Brossay et al (J. Exp. Med. 1998, 188(8): 1521-1528, of record), and Wagner et al (Gene 2003, 305: 217-223, of record) as applied to claims 30, 49, 54-59, 62-68 and 71 above, and further in view of Kuppers, R. (Nature Reviews Cancer, 2005, 5:251-263, of record).

The teachings of Chen et al in view of Gao et al, Gonzalez-Aseguinolaza et al, Fujii et al Brossay et al, and Wagner et al, have been discussed above, hereafter referred to as the “combined references.”

The combined references do not teach wherein the subject has Hodgkin’s lymphoma or multiple myeloma.

Kuppers teaches a variety of B cell malignancies that include multiple myeloma and Hodgkin’s  lymphoma (see entire reference).

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have tested various B tumor cells taught by Kuppers such as myeloma cells and Hodgkin’s lymphoma cells for CD1d expression and to have transfected them with CD1d if negative, and to have pulsed these cells with a-GalCer as was the case for the cells taught by the combined references and to have administered them in the method taught by the combined references.

One of ordinary skill in the art would have been motivated to do this in order to make a composition that can be used to activate NKT cells and CD8+ T cells specific for antigens expressed on myeloma cells and Hodgkin’s lymphoma cells, and to have administered this composition for investigation of treatment of such B cell tumors.
Applicant’s arguments have been fully considered but are not persuasive.

Applicant’s said arguments are of record in the response filed 6/13/22 on pages 3-7 and references the Declaration of Inventor Shin-ichiro Fujii under 37 C.R.R. 1.132 filed 6/13/22.

Applicant invokes the same arguments as presented above.  

The Examiner’s rebuttal thereof also pertains hereto.

8.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.




9.  Claims 30, 49, 54, 56, 57, 59, 62-64 and 66-68 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 4 of copending Application No. 17/312,363 in view of Gao et al (Blood, 2000, 95: 2198-2203, of record) and Chen et al (PNAS, 1991, 88: 110-114, of record).  

This is a provisional nonstatutory double patenting rejection.

The claims of 17/312,363 are drawn to a method for treating a cancer comprising administering a human-derived cell to a human, wherein the cell expresses exogenous CD1d and has a-GalCer loaded on the cell surface, including wherein the cell expresses an exogenous cancer antigen, the cell is a HEK293-derived cell and including wherein the CD1d is human CD1d.

The claims of 17/312,363 do not recite wherein the tumor target in the subject being treated is one expressed on a leukemia (including CML or AML), or a solid tumor such as such as renal carcinoma, ovarian cancer, advanced breast cancer, or melanoma, nor do they recite that the cell composition is administered to the subject with an adjuvant.

Gao et al teach WT1, a tumor antigen target on leukemic progenitor cells for cytotoxic T lymphocytes (CTLs), and as such, that it is an ideal target for antigen-specific therapy of leukemia (CML or AML) and other WT1-expressing malignancies such as renal carcinoma, ovarian cancer, advanced breast cancer (a solid tumor), and melanoma in vivo.  Gao et al teach designing WT1 vaccine preparations aimed at stimulating CTL responses against malignances with elevated WT1 expression (see entire reference, especially abstract and last full paragraph at column 1 on page 2202).

Chen et al teach that adjuvants can be comprised in vaccines such as tumor vaccines (see entire reference, especially last paragraph).

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have used as the human subject in the method claims of treating cancer of application serial no. 17/312,363, a human subject having a leukemia such as CML or AML, or a solid tumor that is taught by Gao et al to be in subjects having WT1 expressing malignancies.

One of ordinary skill would have been motivated to do this and with a reasonable expectation of success because the claims of 17/312,363 are silent as to the identity of the human subject who is treated with the WT1 expressing cell that co-expresses CD1d and is pulsed with a-GalCer, while Gao et al teach different types of cancers in subjects having tumors that express WT1.

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have comprised the cell composition with an adjuvant and to have administered it in the method of treating cancer.

One of ordinary skill would have been motivated to do this and with a reasonable expectation of success because Chen et al teach that an adjuvant can be comprised in a tumor vaccine, and it was also well known to one of ordinary skill in the art well before the invention was made that an adjuvant could be used to illicit a stronger immune response to an administered antigen.

Claims 30, 49, 54, 56, 57, 59, 62-64 and 66-68 are directed to an invention not patentably distinct from claims 1, 3 and 4 of commonly assigned 17/312,363, as enunciated above.  
 
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of common ownership (see MPEP Chapter 2300). Commonly assigned 17/312,363, discussed above, may form the basis for a rejection of the noted claims under pre-AIA  35 U.S.C. 102 or 103(a) if the commonly assigned case qualifies as prior art under pre-AIA  35 U.S.C. 102(e), (f) or (g) and the patentably indistinct inventions were not commonly owned at the time the claimed invention in this application was made. In order for the examiner to resolve this issue the assignee can, under pre-AIA  35 U.S.C. 103(c) and 37 CFR 1.78(g), either show that the patentably indistinct inventions were commonly owned at the time the claimed invention in this application was made, or name the prior inventor of the subject matter at issue.

A showing that the inventions were commonly owned at the time the claimed invention in this application was made will preclude a rejection under pre-AIA  35 U.S.C. 103(a) based upon the commonly assigned application that qualifies as a reference under pre-AIA  35 U.S.C. 102(e), (f) or (g). Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

The Examiner notes Applicant’s comments on page 8 that Applicant will address this rejection at which time the rejection is no longer provisional in nature.  

10.  Claims 30, 54-56, 58, 62, 64-66 and 71 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8 and 12-16 of copending Application No. 17/618,699 in view of Chen et al (PNAS, 1991, 88: 110-114, of record), Brossay et al (J. Exp. Med. 1998, 188(8): 1521-1528, of record), and Wagner et al (Gene 2003, 305: 217-223).

This is a provisional nonstatutory double patenting rejection.

Claims 1-4 and 8 and  of 17/618,699 are drawn to a mammalian cell expressing E6 and/or E7 protein of HPV or a fusion protein thereof and CD1d protein and pulsed with a CD1d ligand, as well as a pharmaceutical composition comprising the cell  while claims 12-16 are drawn to a method of treating a human subject infected with HPV, a human subject having a carcinogenic risk increased by the infection or a human subject who developed cancer by the infection or to a method of inducing an antigen specific T cell immunity against at least one of E6 or E7 of HPV comprising  administration of the cell of claim 1 to a human subject.

The claims of 17/618,699 do not recite wherein the transformant cell or the administered cell is not a dendritic cell, nor that an adjuvant is also comprised with the cell. 

Chen et al teach that immunological mechanisms play an important role in the control of carcinomas associated with human papillomavirus (HPV), such as cervical cancers. Chen et al teach transfecting (via use of a vector) HPV oncoprotein E7 into a mouse fibroblast cell line that expresses MHC class I. Chen et al teach that when pre-injected, this E7-transfected cell line could induce CD8+, HPV-E7-specific T cell-mediated immunity to subsequent challenge by HPV-E7-transfectant tumor cells, i.e., the cell has an ability to induce T cell immune response to the target antigen as is recited in instant base claims 30 and 62. Chen et al teach that this non-tumorigenic transfected fibroblast cell line provides a composition to be used in an animal model to further study immune responses to HPV-associated malignancies and to test the efficacy of anti-HPV vaccines toward the therapy and prevention of such tumors. Chen et al teach that adjuvants can be comprised in vaccines (see entire reference).

Brossay et al teach that invariant NKT cells (iNKT cells) are important in the response to tumors and a-GalCer is a useful agent for modulating activation of the iNKT cell subset. Brossay et al teach that a-GalCer induces a dramatic CD1d dependent expansion of NKT cells as well as a strong release of cytokines from the NKT cells. Brossay et al teach CD1d-transfected human cell lines Hmy-C1R (a human B cell lymphoid line) and HeLa (a human ovarian cancer cell line) that were pulsed with a-GalCer in culture medium, wherein said cells were able to activate NKT cells in vitro. Brossay et al teach that NKT cells are distinguished by their ability to produce large amounts of cytokines characteristic of T memory cells within a few hours of stimulation, secreting large amounts of IFN- (see entire reference, especially materials and methods section).

Wagner et al teach a human embryonic kidney cell line HEK293 that is stably transfected with nucleic acid encoding a different tumor antigen protein (see entire reference). 

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have transfected a human fibroblast cell line such as the human embryonic kidney cell line HEK293 that is taught by Wagner et al with HPV E6 and/or E7 encoding protein to make a cell line similar to the murine fibroblast cell line transfected with E7 that is taught by Chen et al, to have transfected the cell line with encoding sequence for CD1d, to have pulsed it with a-GalCer, and to have used it as the mammalian cell recited in the pharmaceutical composition of the claims of 17/618,699.   It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have administered this cell to a subject having an HPV infection and/or cancer caused by HPV.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have included an adjuvant in the composition as is taught by Chen et al for other tumor vaccines.

One of ordinary skill in the art would have been motivated to do this in order to treat an HPV infection and/or cancer, particularly in light of the recitation in the method claims of 17/618,699 that the pharmaceutical composition is for administration to a human subject infected with HPV or who has a cancer caused by HPV. One of ordinary skill in the art would have had a reasonable expectation of success because of this and the teaching of Chen et al that a fibroblast cell line transfected with one of these proteins can elicit CD8+ HPV-specific T cells, as well as the teachings of Brossay et al that a-GalCer induces a dramatic CD1d dependent expansion of NKT cells as well as a strong release of cytokines from the NKT cells. 

With regard to the inclusion of the product claims of 17/618,699 in this rejection:

Court rulings have been quite clear that ONLY DIVISIONAL applications are entitled to the shield from double patenting under 35 USC 121. Indeed, in AMGEN INC v. HOFFMANN LA ROCHE LTD GMBH LA (Nos. 2009-1020, 2009-1096) the court discusses this issue at length and states:
Turning to the legislative history, the court observed that a House Report also referred specifically to “divisional application[s].” Id. Notably absent from the legislative history, in the court's view, was a suggestion “that the safe-harbor provision was, or needed to be, directed at anything but divisional applications.” Id. at 1361. From there, the court “conclude^] that the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Id. at 1362. Accordingly, the court decided that the § 121 safe harbor did not apply to the patent before it, which issued from a continuation-in-part application. Id.
We are persuaded by the reasoning in Pfizer that the § 121 safe harbor provision does not protect continuation applications or patents descending from only continuation applications. The statute on its face applies only to divisional applications, and a continuation application, like a continuation-in-part application, is not a divisional application.

Given that Applicant chose to file the 17/618,699 as a separate application instead of a divisional application of the instant application, the instant rejection has been set forth.  
The Examiner notes Applicant’s comments on page 8 that Applicant will address this rejection at which time the rejection is no longer provisional in nature.  

11.  Claims 30, 49, 54, 56, 57, 59, 62-64 and 66-68 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-25 of copending Application No. 17/633,353 in view of Gao et al (Blood, 2000, 95: 2198-2203, of record) and Wagner et al (Gene 2003, 305: 217-223, of record).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 10-17 of 17/633,353 are drawn to a method of treating a subject comprising administering an aAVC that expresses an exogenous nucleic acid encoding CD1d and an exogenous nucleic acid encoding a tumor antigen, and wherein the aAVC is pulsed with a CD1d ligand, including a-GalCer 

Claims 10-17 of 17/633,353 do not recite that the tumor antigen is WT-1, nor that the subject and aAVC are human, nor that the transformant cell is not a dendritic cell.
Gao et al teach that WT 1 is a tumor antigen target on leukemic progenitor cells for cytotoxic T lymphocytes (CTLs), and as such, it is an ideal target for antigen-specific therapy of leukemia, including AML or CML, and other WT1-expressing malignancies such as renal carcinoma, ovarian cancer, advanced breast cancer and melanoma (solid cancers) in vivo (see entire reference, especially abstract and last full paragraph at column 1 on page 2202).
Wagner et al teach a human embryonic kidney cell line HEK293 that is stably transfected with nucleic acid encoding the WT-1 protein (see entire reference). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have used WT-1 taught by Gao et al as the tumor antigen in the transformant aAVC in the method recited in claims 10-17 of 17/633,353, the transformant cell being a human transformant cell or to have transfected the WT-1 transfected human fibroblast cell line taught by Wagner et al with CD1d in the said method.  

One of ordinary skill in the art would have been motivated to do this in order to treat WT-1 expressing malignancies in humans

Claims 18-25 of 17/633,353 are drawn to a method of activating innate immunity, including wherein the subject has been treated with an aAVC expressing an antigen and CD1d and pulsed with a CD1d ligand.

Claims 18-25 of 17/633,353 do not recite that the subject and cell are human, nor that the antigen is WT-1 tumor antigen, nor that the CD1d and WT-1 are transfected into the aAVC, nor that the transfectant cell is not a dendritic cell.

Based upon the recitation of the method of claims 10-17 of 17/633,353 in combination with the teachings of Gao et al, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have used WT-1 taught by Gao et al as the tumor antigen in the transformant aAVC in the method recited in claims 18-25 of 17/633,353 and to have used a transformant human cell.  

One of ordinary skill in the art would have been motivated to do this in order to treat WT-1 expressing malignancies in humans.

Instant claims 49 and 63 are included in this rejection because it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have included an adjuvant in the composition used in the method recited in the claims of 17/633,353 in order to boost the immune response, as was well known in the art before the instant invention was made, as is for example evidenced by Chen et al cited above in this office action (who teach that an adjuvant may be included with a cell vaccine).  In addition, the claims of 17/633,353 also recite administering IL-2 which is known in the art to be an adjuvant used to increase the immune response to a vaccine



12.  Claims 30, 49, 54, 56, 57, 59, 62, 63 and 66-68 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,316,332 in view of Gao et al (Blood, 2000, 95: 2198-2203, of record) and Chen et al (PNAS, 1991, 88: 110-114, of record), as evidenced by ATCC (293 [HEK-293], 2021, of record).  

The claims of 10,316,332 are drawn to a cell for immunotherapy, including a HEK293 cell (i.e., an embryonic kidney cell, a non-dendritic cell, as evidenced by ATCC), comprising a nucleic acid sequence encoding WT1, a nucleic acid encoding CD1d, and a-GalCer.  Note that the cell recited in the claims of 10,316,332 is a species of the instantly recited cell and its recited intended use in claim 1 of 10,316,332 is for immunotherapy. 

The claims of 10,316,332 do not recite wherein the cell is administered to a patient having a WT1 expressing tumor.

Gao et al teach a different tumor antigen, WT1, a tumor antigen target on leukemic progenitor cells for cytotoxic T lymphocytes (CTLs), and as such, it is an ideal target for antigen-specific therapy of leukemia (CML or AML) and other WT1-expressing malignancies such as renal carcinoma, ovarian cancer, advanced breast cancer (a solid tumor), and melanoma in vivo.  Gao et al teach designing WT1 vaccine preparations aimed at stimulating CTL responses against malignances with elevated WT1 expression (see entire reference, especially abstract and last full paragraph at column 1 on page 2202).

It would have been prima facie obvious to one of ordinary skill in the art to have administered the cell composition of the claims of 10,316,332 to a patient having a WT1 expressing cancer such as one that is taught by Gao et al.  

One of ordinary skill in the art would have been motivated to do this in order to treat a WT1 cancer.

It would have been prima facie obvious to one of ordinary skill in the art to have included an adjuvant in the administered cell composition.

One of ordinary skill in the art would have been motivated to do this in order to strengthen the immune response, as it was well known in the art that adjuvants can be included in tumor vaccines, e.g., as taught by Chen et al (see entire reference, especially last paragraph).

Claims 30, 49, 54, 56, 57, 59, 62, 63 and 66-68 are directed to an invention not patentably distinct from claims 1-3 of U.S. Patent No. 10,316,332, as enunciated above.  

The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of common ownership (see MPEP Chapter 2300). Commonly assigned U.S. Patent No. 10,316,332, discussed above, may form the basis for a rejection of the noted claims under pre-AIA  35 U.S.C. 102 or 103(a) if the commonly assigned case qualifies as prior art under pre-AIA  35 U.S.C. 102(e), (f) or (g) and the patentably indistinct inventions were not commonly owned at the time the claimed invention in this application was made. In order for the examiner to resolve this issue the assignee can, under pre-AIA  35 U.S.C. 103(c) and 37 CFR 1.78(g), either show that the patentably indistinct inventions were commonly owned at the time the claimed invention in this application was made, or name the prior inventor of the subject matter at issue.

A showing that the inventions were commonly owned at the time the claimed invention in this application was made will preclude a rejection under pre-AIA  35 U.S.C. 103(a) based upon the commonly assigned application that qualifies as a reference under pre-AIA  35 U.S.C. 102(e), (f) or (g). Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

The Examiner notes Applicant’s comments on pages 7-8 that Applicant will file a terminal disclaimer over the ‘332 patent upon determination that one or more claims of the present application are allowable except for being subject to obviousness-type double patenting rejection over the claims of ‘332.

13.  Claims 30, 49, 54, 56, 57, 59, 62, 63 and 66-68 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,072,802 in view of Gao et al (Blood, 2000, 95: 2198-2203, of record) and Chen et al (PNAS, 1991, 88: 110-114, of record), as evidenced by ATCC (293 [HEK-293], 2021, of record).

The claims of  US 11,072,802 are drawn to a cell for immunotherapy, including a HEK293 cell (i.e., an embryonic kidney cell, a non-dendritic cell, as evidenced by ATCC) comprising a nucleic acid sequence encoding WT1, a nucleic acid encoding CD1d, and loaded with a-GalCer or another glycolipid recognized by an antigen receptor of an NKT cell.  Note that the cell recited in the claims of 11,072,802 is a species of the instantly recited cell and its recited intended use in claim 1 of 11,072,802 is for immunotherapy. 

The claims of  US 11,072,802 do not recite that the cell is administered to a subject having a WT1 expressing tumor, nor that the administered cell is present in a composition further comprising an adjuvant.

Gao et al teach a different tumor antigen, WT1, a tumor antigen target on leukemic progenitor cells for cytotoxic T lymphocytes (CTLs), and as such, it is an ideal target for antigen-specific therapy of leukemia (CML or AML) and other WT1-expressing malignancies such as renal carcinoma, ovarian cancer, advanced breast cancer (a solid tumor), and melanoma in vivo.  Gao et al teach designing WT1 vaccine preparations aimed at stimulating CTL responses against malignances with elevated WT1 expression (see entire reference, especially abstract and last full paragraph at column 1 on page 2202).

It would have been prima facie obvious to one of ordinary skill in the art to have administered the cell composition of the claims of 11,072,802 to a patient having a WT1 expressing cancer such as one that is taught by Gao et al.  

One of ordinary skill in the art would have been motivated to do this in order to treat a WT1 cancer.

It would have been prima facie obvious to one of ordinary skill in the art to have included an adjuvant in the administered cell composition.

One of ordinary skill in the art would have been motivated to do this in order to strengthen the immune response, as it was well known in the art that adjuvants can be included in tumor vaccines, e.g., as taught by Chen et al (see entire reference, especially last paragraph).

Claims 30, 49, 54, 56, 57, 59, 62, 63 and 66-68 are directed to an invention not patentably distinct from claims 1-4 of U.S. Patent No. 11,072,802, as enunciated above.  

The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of common ownership (see MPEP Chapter 2300). Commonly assigned U.S. Patent No. 11,072,802, discussed above, may form the basis for a rejection of the noted claims under pre-AIA  35 U.S.C. 102 or 103(a) if the commonly assigned case qualifies as prior art under pre-AIA  35 U.S.C. 102(e), (f) or (g) and the patentably indistinct inventions were not commonly owned at the time the claimed invention in this application was made. In order for the examiner to resolve this issue the assignee can, under pre-AIA  35 U.S.C. 103(c) and 37 CFR 1.78(g), either show that the patentably indistinct inventions were commonly owned at the time the claimed invention in this application was made, or name the prior inventor of the subject matter at issue.

A showing that the inventions were commonly owned at the time the claimed invention in this application was made will preclude a rejection under pre-AIA  35 U.S.C. 103(a) based upon the commonly assigned application that qualifies as a reference under pre-AIA  35 U.S.C. 102(e), (f) or (g). Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

The Examiner notes Applicant’s comments on pages 7-8 that Applicant will file a terminal disclaimer over the ‘082 patent upon determination that one or more claims of the present application are allowable except for being subject to obviousness-type double patenting rejection over the claims of ‘082.

14. No claim is allowed.
15.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

16.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644